Case 20-31476-hdh11 Doc 796 Filed 09/08/20                     Entered 09/08/20 18:09:44             Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 In re:                                                    §    Chapter 11
                                                           §
 Tuesday Morning Corporation, et al.,1                     §    Case No. 20-31476-HDH-11
                                                           §
 Debtors.                                                  §    Jointly Administered

 SECOND STIPULATION AND NOTICE REGARDING AMENDMENT OF THE FINAL
       ABL DIP ORDER TO EXTEND THE PLAN/APA MILESTONE DATE

          Pursuant to paragraphs 88 and 89 of the Final Order (I) Authorizing Debtors to (A) Use

Cash Collateral on a Limited Basis and (B) Obtain Postpetition Financing on a Secured,

Superpriority Basis, (II) Granting Adequate Protection, and (III) Granting Related ReOLHI (the

“Final ABL DIP Order”)2 [Docket No. 331], the Debtors and the ABL DIP Agent3 (collectively,

the “Parties”) hereby stipulate and agree by this agreement (the “Agreement”) to extend the

Plan/APA Milestone Date (defined below).

          1.         On June 26, 2020, the Court entered the Final ABL DIP Order. Paragraph 88 of the

Final ABL DIP Order sets forth various milestones (the “Milestones”) the Debtors shall achieve in

the Bankruptcy Cases. Pursuant to paragraphs 88 and 89 of the Final ABL DIP Order, the various

Milestones may be extended from time to time with the written consent of the ABL DIP Agent. See

Final ABL DIP Order ¶¶ 88–89. The Debtors are working diligently and expeditiously toward


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Tuesday Morning Corporation (8532) (“TM Corp.”); TMI Holdings, Inc. (6658) (“TMI Holdings”);
Tuesday Morning, Inc. (2994) (“TMI”); Friday Morning, LLC (3440) (“FM LLC”); Days of the Week, Inc. (4231)
(“DOTW”); Nights of the Week, Inc. (7141) (“NOTW”); and Tuesday Morning Partners, Ltd. (4232) (“TMP”). The
location of the Debtors’ service address is 6250 LBJ Freeway, Dallas, TX 75240.

2
 Capitalized terms used but not otherwise defined herein shall have the meanings assigned to such terms in the Final
DIP Order.

3
 “ABL DIP Agent” means JPMorgan Chase Bank, N.A. in its capacity as administrative agent, sole lead arranger,
and sole bookrunner as set forth in that certain Senior Secured Super Priority Debtor-in-Possession Credit
Agreement between the Debtors, JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A. and Bank of American,
N.A. dated as of May 29, 2020.


4829-6046-5353 v.3
Case 20-31476-hdh11 Doc 796 Filed 09/08/20                     Entered 09/08/20 18:09:44              Page 2 of 4




achieving the Milestones; however, the Parties have agreed to an extension of the Plan/APA

Milestone Date in order to ensure the Debtors are maximizing the value of the estate and the ABL

DIP Agent’s collateral.

         2.          Pursuant to the Stipulation and Notice Regarding Amendment of the Final ABL DIP

Order to Extend the Plan/APA Milestone Date [Docket No. 706] filed on August 28, 2020, the

Debtors are required to file with the Court either (a) a chapter 11 plan (the “Plan”), corresponding

disclosure statement (the “Disclosure Statement”) and motion seeking approval of same or (b) a

motion to approve a sale of substantially all assets (the “Sale”) by September 9, 2020 (the

“Plan/APA Milestone Date”). Final ABL DIP Order, at ¶ 88; see also Docket No. 706.

         3.          Pursuant to the authority granted to the Parties to modify the Milestones in

paragraphs 88–89 of the Final ABL DIP Order, the Parties have agreed that it is necessary to amend

the Final ABL DIP Order and ABL DIP Credit Agreement to extend the Plan/APA Milestone Date

as follows:

         4.          The Plan/APA Milestone Date is hereby extended by eight (8) days, which will

require the filing of a Plan or Sale motion by September 17, 2020 (113 days after the Petition

Date).

         5.          The Parties have provided advance notice of this Agreement to the official

committee of unsecured creditors (the “Creditors’ Committee”) and the DIP Term Agent4 as

required by the Final Term DIP Order.5 As permitted under the Final ABL DIP Order, this



4
  “DIP Term Agent” means Franchise Group, Inc., in its capacities as administrative agent and collateral agent under
the DIP Real Estate Facility Credit Agreement dated as of July 10, 2020.

 5
   “Final DIP Term Order” means this Court’s Final Order (I) Authorizing Debtors to Obtain Postpetition Term
Financing on a Secured, Superpiority Basis and (II) Granting Related Relief dated as of July 9, 2020 [Docket No.
429]. Pursuant to the Final DIP Term Order, the Debtors and DIP ABL Agent are required to provide “prompt” notice
to the DIP Term Agent of the DIP Term Agent’s approval of an extension of the case Milestones. See Final DIP Term
Order, Ex. 1, at 5, 55 § 5.04(k).


4829-6046-5353 v.3                                       2
Case 20-31476-hdh11 Doc 796 Filed 09/08/20               Entered 09/08/20 18:09:44       Page 3 of 4




Agreement is effective immediately without any further action. Notice of this Agreement will be

provided to: (i) the Office of the United States Trustee; (ii) the Creditors’ Committee, (iii) the

Debtors’ secured creditors; (iv) any party whose interests are directly affected by this specific

pleading; (v) those persons who have formally appeared and requested notice and service in these

proceedings pursuant to Bankruptcy Rules 2002 and 3017; (vi) the list of the 20 largest unsecured

creditors of each of the Debtors; and (vii) all governmental agencies having a regulatory or statutory

interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the

circumstances surrounding this Agreement, the Parties respectfully submit that no further notice is

required.

                              [Remainder of page intentionally left blank]




4829-6046-5353 v.3                                 3
Case 20-31476-hdh11 Doc 796 Filed 09/08/20    Entered 09/08/20 18:09:44     Page 4 of 4




Dated: September 8, 2020

Agreed as to Form and Content:


 /s/ Ian T. Peck                             /s/ William L. Wallander
 Ian T. Peck                                 William L. Wallander
 State Bar No. 24013306                      State Bar No. 20780750
 Jarom J. Yates                              Bradley R. Foxman
 State Bar No. 24071134                      State Bar No. 24065243
 Jordan E. Chavez                            VINSON & ELKINS, LLP
 State Bar No. 24109883                      2001 Ross Avenue, Suite 3900
 HAYNES AND BOONE, LLP                       Dallas, TX 75201
 2323 Victory Avenue, Suite 700              Telephone: (214) 220.7905
 Dallas, TX 75219                            Email: bwallander@velaw.com
 Telephone: 214.651.5000
 Facsimile: 214.651.5940                     ATTORNEYS FOR JPMORGAN CHASE
 Email: ian.peck@haynesboone.com             BANK, N.A.
 Email: jarom.yates@haynesboone.com
 Email: jordan.chavez@haynesboone.com

 ATTORNEYS FOR DEBTORS




4829-6046-5353 v.3                      4
